Citation Nr: 1124602	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, E.E.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 to September 1945.  He died in July 2000.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

As noted in the April 2011 Hearing, the Board construes an August 2009 letter from the appellant expressing disagreement with a June 2009 statement of the case, as a substantive appeal for the claim of entitlement to service connection for the cause of the Veteran's death.  (See April 2011 Board Hearing Transcript (Tr.) at p. 7).  


FINDINGS OF FACT

1. At the April 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal for entitlement to nonservice-connected death pension benefits is requested.

2. The Veteran died in July 2000; the death certificate lists the immediate cause of death as community-acquired pneumonia, III, the antecedent cause of death as pulmonary tuberculosis, Class III, and the underlying cause of death as acute pyelonephritis.

3. Community-acquired pneumonia, pulmonary tuberculosis, and acute pyelonephritis were initially demonstrated years after service, and have not been shown, by competent medical, or competent and credible lay, evidence of record to be causally related to, or aggravated by, active service.

4. The Veteran did not have a service-connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for nonservice-connected death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Nonservice-connected Death Pension Benefits

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the April 2011 hearing, the appellant stated that she no longer wished to pursue the appeal of entitlement to nonservice-connected pension benefits.  (See Tr. at p. 6).  Thus, the appellant has withdrawn the appeal for entitlement to nonservice-connected death pension benefits and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A letter dated in April 2009 fully satisfied the duty to notify provisions of Quartuccio and Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Hupp, 21 Vet. App. at 352-53.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice, she was provided time to respond with additional argument and evidence and the claim was readjudicated and a statement of the case (SOC) was provided to the appellant in June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  An Affidavit for Philippine Army Personnel documenting the Veteran's recognized guerrilla service has been associated with the claims file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  In this regard, the Board notes that the Veteran died at the Bicol Regional Training and Teaching Hospital (Bicol Hospital) in 2000, and the records of his terminal hospitalization have not been obtained.  However, as noted above, the appellant has been advised to submit evidence in support of her claim for benefits.  She has never submitted a release of records from Bicol Hospital or made any request for assistance in obtaining the same.  Moreover, at the April 2011 Board hearing, the appellant specifically indicated that she had no evidence to submit in support of her claim for entitlement to service connection for the cause of the Veteran's death.  (See April 2011 Board Hearing Transcript (Tr.) at p. 11).  In this regard, it is noted that the duty to assist is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist the appellant in developing her claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Board notes that the file contains two copies of a VA form in Tagalog, returned by the appellant.  The VA form is not pertinent to the issue on appeal.  Thus, translation is not necessary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

The Veteran was not service-connected for any disabilities.  According to the Veteran's death certificate, the immediate cause of his death was community-acquired pneumonia.  The antecedent cause of his death was pulmonary tuberculosis, and the underlying cause was acute pyelonephritis.  There is no competent evidence of record to support a finding that the cause of the Veteran's death is in any way related to his service.  The Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as the evidence does not indicate that the Veteran's cause of death is associated with service, as discussed below.  A medical examination or opinion is not required.  See Daves, 21 Vet. App. at 50-51.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III. Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war and tuberculosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

IV. Analysis

The Veteran had recognized guerrilla service from March 1945 to September 1945.  The Veteran's death certificate reflects that he died in July 2000 and lists the immediate cause of death as CAP (community-acquired pneumonia), III- improved.  The antecedent cause of his death was PTB (pulmonary tuberculosis), class III, and the underlying cause was acute pyelonephritis.  No autopsy was performed.  At the time of the Veteran's death, he was not service-connected for any disability.  

As the Veteran was not service-connected for any disability at the time of his death, the Board must address whether the Veteran's fatal community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis was incurred in or aggravated by service, such that service connection would be warranted for the cause of death. 

An Affidavit for Philippine Army Personnel, documenting the Veteran's recognized guerrilla service, does not contain any complaints, findings, or diagnoses relating to community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis.  The record specifically indicates that no wounds or illnesses were incurred.  Additionally, there is no lay or medical evidence of record indicating community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis had been present during the Veteran's period of active service or that it was etiologically related to the his service.  The appellant herself has not specifically asserted that the Veteran's cause of death was related to service.  At the April 2011 Board hearing, the appellant stated that the Veteran was very old when he died.  (See Tr. at p. 8).  She also indicated that she cannot submit any evidence showing that the disability from which the Veteran died is related to service.  (See Tr. at p. 10-11).  In a May 2009 letter, the appellant stated that her husband died from a nonservice-connected disability rated totally disabling because of his old age.  Thus, the evidence does not establish service connection on a direct basis.  See Davidson, 581 F.3d at 1316.  

The Board notes that the Veteran applied for entitlement to service connection for asthma, defective hearing and a wound of his forehead.  In a September 1957 decision, the Board denied the Veteran's claims.  However, there is no indication that the Veteran's community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis were related to asthma or that his asthma was related to service.  

As noted above, where a veteran served 90 days or more during a period of war and tuberculosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  As the lay and medical evidence of record fails to establish that the Veteran's community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis manifested within one year of termination of service, there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, a preponderance of the evidence of record fails to demonstrate that the Veteran's community-acquired pneumonia, pulmonary tuberculosis, or acute pyelonephritis was causally related to active service.  Thus, the Board concludes that the Veteran's military service did not cause or contribute to his death.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal for entitlement to service connection for nonservice-connected death pension benefits is dismissed.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


